OPINION — AG — HOUSE BILL NO. 1001 AND ASK IN EFFECT IF SECTIONS 2 AND 3 OF SAID BILL RENDER SAME UNCONSTITUTIONAL? ANSWER: * * * NO PERSON, CO PARTNERSHIP, CORPORATION OR ASSOCIATION SHALL OWNED OR OPERATE A PHARMACY BEFORE FIRST OBTAINING A LICENSE FOR SUCH PURPOSE. THE  * * * BOARD * * *  SHALL ISSUE NO LICENSE FOR THE OPERATION OF A PHARMACY EXCEPT UNDER THE FOLLOWING CONDITIONS.  ANSWER: IF THE BILL IS AMENDED SO AS TO HAVE SUCH EFFECT THAT THE SAME WOULD BE UNCONSTITUTIONAL IF ENACTED. CITE: (HARVEY CODY)